Case 4:18-cv-00341-ALM-CMC Document 56 Filed 06/14/20 Page 1 of 2 PageID #: 448



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

RYAN KAISER, on behalf of himself and                §
others similarly situated                            §
                                                     §      Civil Action No.
v.                                                   §
                                                     §      4:18-cv-00341-ALM-CMC
REVIVAL HOME HEALTHCARE                              §
SERVICES, INC. and SYLVESTER C.                      §
UDEZE                                                §


                       DEFENDANTS’ NOTICE OF NEW COUNSEL

       Defendants submit this Notice of New Counsel Substitution in the above-captioned case.

Defendants substitute Ewomazino Magbegor, State Bar No. 24103871 as counsel of record in place

of Michael Cramer. Pursuant to this Court’s Order, Docket Entry #53, Defendants file this Notice to

inform the Court that they have retained new Counsel to substitute former counsel.

       The correct address and telephone number for new counsel of record, Ewomazino Magbegor

is Magbegor & Associates PLLC, 15950 Dallas Pkwy., Ste. 400, Dallas, TX 75248, Phone (469)

609-7850.

DATED: June 14, 2020

                                                   Respectfully Submitted,

                                                   /s/Ewomazino Magbegor
                                                   EWOMAZINO MAGBEGOR
                                                   Texas Bar No. 24103871
                                                   Magbegor & Associates PLLC
                                                   15950 Dallas Pkwy., Ste. 400
                                                   Dallas, TX 75248
                                                   Phone: (469) 609-7850
                                                   Fax: (469) 899-2288
                                                   Email: zino@magbegor.com
                                                   ATTORNEY FOR DEFENDANTS
Case 4:18-cv-00341-ALM-CMC Document 56 Filed 06/14/20 Page 2 of 2 PageID #: 449




                                  CERTIFICATE OF SERVICE

       I certify that on June 14, 2020, I electronically filed this pleading with the Clerk of the Court

for the U.S. District Court for the Eastern District of Texas, using the ECF system of the Court, and

an electronic copy will be sent to Plaintiff’s attorney of record on the date file stamped above.




                                                      /s/Ewomazino Magbegor
                                                      EWOMAZINO MAGBEGOR
